SERCOMBE, J.,
concurring in part, dissenting in part.
The majority concludes that the October 19, 2007, work order obligated ESI to provide workers’ compensation coverage for Jenkins’s workers. It reasons that the work order created or modified a worker leasing contract between ESI and Jenkins and that ESI was obligated under the terms of that contract to provide Blood to Jenkins and to provide coverage beginning October 1, 2007. The majority infers a contractual promise to provide coverage solely because the work order issued by ESI for Blood noted a “Start Date” of October 1. The majority assumes that all provisions in that work order were part of a contract between ESI and Jenkins. It then reasons that ESI obligated itself in that contract to provide Blood to Jenkins as of October 1 and by that obligation contractually agreed to provide workers’ compensation coverage beginning on that same date. The majority concludes that that contractual promise of coverage was not precluded by ORS 656.850 and was enforceable in the underlying noncompliance proceeding in order to excuse Jenkins’s failure to provide coverage.
In my view, the majority answers a question of its own making that is beside the point. The issue in this *63proceeding is not whether ESI promised Jenkins that it would insure Jenkins’s workers and whether ORS 656.850 inhibits the enforcement of that promise. Instead, the question presented is one of statutory liability under a narrow set of facts — whether ORS 656.850(3) obligated ESI to provide coverage beginning October 1 because its work order “provide[d]” Blood to Jenkins on October 1. That question, in turn, gives rise to an issue of statutory construction as discussed below. I conclude that a worker is not “provide [d]” to an employer under ORS 656.850(3) until the worker is engaged to provide services and made available for employment. The work order could not have created that effect until October 19, 2007 — the date that it engaged Blood to provide services to Jenkins. Therefore, I dissent from the majority’s conclusion that the work order obligated ESI to provide coverage earlier.
ORS 656.850 imposes a number of obligations “[w]hen a worker leasing company provides workers to a client[.]” A “‘Worker Leasing Company’ [(WLC)] means a person who provides workers, by contract and for a fee, to work for a client but does not include a person who provides workers to a client on a temporary basis.” ORS 656.850(1)(a). A “worker,” in turn, is a “person * * * who engages to furnish services for a remuneration, subject to the direction and control of an employer* **.’’ORS 656.005(30).Under ORS 656.850,‘‘[w]hen a worker leasing company provides workers [i.e., persons who have been engaged to furnish services] to a client,” the worker leasing company must:
1. “[S]atisfy the requirements of ORS 656.017 and 656.407 and provide workers’ compensation coverage for those workers and any subject workers employed by the client[,]” ORS 656.850(3);
2. “[A] ssure that the client provides adequate training, supervision and instruction for those workers to meet the requirements of ORS chapter 654[,]” ORS 656.850(4); and
3. “[N]otify the director * * * in such manner as the director may prescribe[,]” ORS 656.850(5).
*64This case concerns whether ESI incurred those statutory obligations on October 1 because it purportedly “provide [d]” Blood to Jenkins on that date by issuing the October 19 work order with a “Start Date” of October 1 and a “Dispfatch] Date” of October 19. In the order under review, the administrative law judge (ALJ) concluded that “ESI provided Mr. Blood to Mr. Jenkins as a leased worker * * * from the starting date of that arrangement,” that is, on October 1. Thus, the question presented is whether Blood was provided under the work order at the time of the written “Start Date” specification or whether he was provided when the order issued and he was engaged by ESI to furnish services to Jenkins.
The majority concludes that Blood was provided on October 1; however, its reasoning in reaching that conclusion is not clear. It notes that the ordinary meaning of “provides” is to “furnish” or “supply.” 257 Or App at 55. The majority explains that the term “provides” is used in ORS 656.850 “without any express temporal connotations” and could be “where a worker is made ‘available’ by the WLC to the client for the client’s use[,]” which need not be when the worker “actually begin[s] work for the client or [is] paid by the WLC on behalf of the client[.]” Id. at 56.
The majority then seems to conclude that, whatever the meaning of the statutory term “provides” might be, ESI could have contracted with Jenkins to provide workers and coverage at any time stated in the agreement, and that contract would not be limited by ORS 656.850 “so long as there is coverage in place when the leased worker begins work for the client.” Id. at 56. Because there is nothing in ORS 656.850 or its legislative history to suggest “that the legislature intended to prohibit a WLC from voluntarily assuming its responsibilities under the statute as of a date that precedes the date that the worker actually reports for work[,]” id. at 57, the majority implicitly concludes that that is what happened here, i.e., that ESI voluntarily contracted with Jenkins and assumed a coverage obligation by issuing a work order with a “Start Date” to compensate Blood as of October 1.
*65The majority does not explain how a provision to start compensation on a particular date, even if it were part of a contract between ESI and Jenkins, becomes a promise to provide workers’ compensation coverage to Jenkins’s workers. That is not what “Start Date: 10/01/2007” expressly states, nor what it could reasonably be said to imply. Indeed, the majority somewhat inconsistently concludes that, “[u]nder the facts of this case, there was no contract between ESI and Jenkins for ESI and its insurer to provide coverage for Blood and Adair.” Id. at 62 n 6.
The issue in this proceeding, in my view, is not whether ESI contractually agreed to provide coverage to Jenkins’s workers effective October 1. Instead, it is whether the issuance of the October 19 work order to Blood “provide [d]” him to Jenkins as of October 1 so as to make ESI accountable for the provision of coverage under ORS 656.850(3) on that date. I turn to that issue — an issue of statutory construction regarding the meaning of the term “provides” in ORS 656.850.
In construing a statute — here, ORS 656.850(3) — we examine the text of the statute in context, along with any relevant legislative history, in order to discern and give effect to the legislature’s intent. State v. Gaines, 346 Or 160, 171-73, 206 P3d 1042 (2009) (setting forth interpretive methodology). With respect to OAR 436-050-0420, “[i]n interpreting administrative rules, we apply the same principles of interpretation that are used to construe statutes.” Haskins v. Palmateer, 186 Or App 159, 166, 63 P3d 31, rev den, 335 Or 510 (2003).
As petitioners point out, the verb “to provide” is stated, in both the statute and the rule, in the present tense. ORS 656.850(3) states that, “[w]hen a worker leasing company provides workers to a client, [it shall satisfy various requirements, namely providing workers’ compensation coverage for all of the client’s subject workers].” (Emphases added.) Similarly, OAR 436-050-0420(1) states that
“[a] person who provides a worker to work for a client will be considered to be providing the worker on a ‘temporary basis’ only if there is contemporaneous written documentation, retained by either the client or the temporary *66service provider, which indicates the duration of the work to be performed and the worker is provided pursuant to ORS 656.850(1)(b), under one or more [subsequently enumerated] conditions [.]”
(Emphases added.) Petitioners persuasively argue that, pursuant to the rule’s text, “there is ‘a person’ who ‘provides’ a worker to a client. The tense is active and present; it is not passive. It requires some action on the part of ‘a person,’ here, ESI. ESI only took action to provide Mr. Blood to Mr. Jenkins on October 19, 2007 ***.”
That argument is well taken. We give terms of common usage their “plain, natural, and ordinary meaning[,]” PGE v. Bureau of Labor and Industries, 317 Or 606, 611, 859 P2d 1143 (1993), and generally assume that the legislature intended that statutes be construed in accordance with settled rules of grammar and syntax. See, e.g., Cuff v. Department of Public Safety Standards, 345 Or 462, 470, 198 P3d 931 (2008) (construing statute “[a]s a matter of simple grammar” in that “the key phrases of [the statute’s] provisions are worded in the present tense”); V. L. Y. v. Board of Parole, 338 Or 44, 50-51, 106 P3d 145 (2005) (verb tense dispositive in construing statute). As noted, “provides” is the present-tense form of the active verb “to provide.” Above all, ORS 656.850(3) applies only “[w]hen a worker leasing company provides workers to a client [.]” (Emphases added.) Here, contrary to the ALJ’s determination and irrespective of the documentation created later, that predicate “action” did not occur until October 19,2007 — nine days after Adair’s injury.
Moreover, the context in which the term “provides” appears in the statute reinforces my conclusion regarding the text and its implications. Again, ORS 656.850(3) states, in part, that,
“[w]hen a worker leasing company provides workers to a client, the worker leasing company shall satisfy the requirements of ORS 656.017 and 656.407 and provide workers’ compensation coverage for those workers and any subject workers employed by the client ***.”
(Emphases added.) Thus, in addition to its use of the present-tense term “provides,” ORS 656.850(3) states that a worker *67leasing company must satisfy specific requirements and take specific actions “[w]hen [it] provides workers to a cliente.]” Nothing in the statute indicates that those obligations may be fulfilled retroactively. For instance, in this case, ESI — by virtue of Blood’s appearance on October 19 rather than October 1 — simply could not have complied with ORS 656.850(3). That is, it would have been impossible for ESI to actively “provide workers’ compensation coverage” for Blood and Adair on October 1; it was entirely unaware of Blood’s work for Jenkins, let alone Adair’s existence, on that date. Only on October 19, when ESI completed the work order and provided Blood to Jenkins, could ESI have conceivably identified Adair as Jenkins’s subject worker and complied with the statute by providing workers’ compensation coverage for him. Contrary to the ALJ’s conclusion, to hold otherwise in this instance would directly contravene the unambiguous language in ORS 656.850(3) — rendering the requirements that attach “[w]hen” a company such as ESI provides a worker to a client achievable only in hindsight.
Subsection (4) of ORS 656.850, immediately following the text at issue, gives rise to a similar point — once again indicating that the legislature did not intend to permit retroactive provision of leased workers. Subsection (4) states that, “[w]hen a worker leasing company provides workers for a client, the worker leasing company shall assure that the client provides adequate training, supervision and instruction for those workers to meet the requirements of ORS chapter 654 [concerning occupational health and safety].” Just as it would be impossible for a worker leasing company to “provide workers’ compensation coverage” for unknown subject workers 19 days before learning of that obligation, it would likewise be impossible for a company to ensure that a worker receives adequate health and safety training before the time that the need for that training is established.
A person can only be provided as a “worker” under ORS 656.850 if, at the time of the provision, that person is in fact a “worker.” As noted, “[w]orker” is defined by ORS 656.005(30) as a person who “engages to furnish services for a remuneration [.]” Blood was not engaged to furnish services *68for ESI until October 19, and was neither a “worker” nor “provide [d]” until that date.
The text of OAR 436-050-0420 provides similar support. The rule states that a person must provide a worker “to work” for a client; that language suggests that ESI could not have provided Blood to Jenkins prior to October 19, 2007. “[T]o work” is an active verb phrased in the future tense, indicating that the requirements set forth in ORS 656.850(3) and OAR 436-050-0420(1) apply only upon the active provision of one or more workers for the purpose of completing work in the future. That construction is further supported by the requirement that documentation accompanying the provision of a worker indicate “the duration of the work to be performed.” OAR 936-050-0420(1) (emphasis added). Here, even if — for the sake of argument — Blood was retroactively provided to Jenkins on October 1 within the meaning of ORS 656.850(3) and OAR 436-050-0420, he was provided only to be paid — not “to work.” That is, the only thing that ESI affirmatively did with respect to Blood prior to October 19 (i.e., on October 1 when the ALJ found that “ESI provided Mr. Blood to Mr. Jenkins”) was to pay him. It was not until October 19, when ESI drafted the work order dispatching Blood “to work” for Jenkins, that ESI provided Jenkins with a “worker” — leased, temporary, or otherwise— in order to attend to any “work to be performed.”
In sum, the language, grammatical structure, and context of both provisions at issue indicate that the legislature and the director, respectively, intended that the scheme for distinguishing between leased and temporary workers established by ORS 656.850 and OAR 436-050-0420 apply only as of the time that a worker — whether leased or temporary — is affirmatively provided to a client. As set forth above, that is the only tenable reading of ORS 656.850 and OAR 436-050-0420. See Brock v. State Farm Mutual Auto. Ins. Co., 195 Or App 519, 526, 98 P3d 759 (2004) (“[W]e do not construe statutes in a manner that is grammatically untenable.”). Accordingly, as noted, I conclude that ESI did not “provide” Blood to Jenkins as a worker, whether temporary or leased, until October 19,2007 — after Adair’s October 10 injury. ESI was therefore not responsible for coverage of *69Adair’s injury claim, and the ALJ erred in concluding otherwise.
I concur in the majority’s disposition of Jenkins’s first assignment of error on cross-petition; however, I would not reach the issue regarding Jenkins’s request for attorney fees given my disposition of the petition for review.